IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FS PARTNERS,                           : No. 202 MAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
YORK COUNTY TAX CLAIM BUREAU           :
AND THOMAS R. STEELE,                  :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.